Notice of Pre-AIA  or AIA  Status

This application is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Objections
Claim 5 is objected to because of the following informalities:  Acronyms could be spelled out at least once in each claim set.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 3, 4, 7, 8, 12, 14, and 18 all contains the trademark/trade name such as Stratus, Vero, Agilus, Veroclear.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe manufacturing materials that are layered and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5, 8-11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (U.S. PG Pub. 2011/0222081).

Yi teaches the following:

As to claims 1, 10, and 19 Yi teaches a method for creation of a patient-specific body part model, the method comprising: receiving into a server an image of a patient's internal body part, said server comprising a processor, a memory, and instructions executable on command, said server capable of logical communication via a communications network [0047 element 105]; based on the image of the internal body part, generating a digital model of the internal body part[0047]; transmitting the digital model via the communications network to a fabrication apparatus in logical connection with the communications network(element 115); generating a patient-specific design based upon the digital model of the internal body part and data values of medical imaging studies of the patient[0048]; and based on the patient-specific design, fabricating a physical patient-specific body part model comprising a first material and a second material, the first material comprising a first material characteristic and the second material comprising a second material characteristic[0045]; and forming an intervening layer comprising the second material surrounding at least a portion of the first material[0045].  

As to claim 2, 10, 11 Yi teaches wherein the second material characteristic improves bonding of a third material in a third layer to the patient-specific body part model[0045].  

As to claims 6, Yi teaches wherein the second material characteristic provides a visible separation between the first material and a third material[0018, 0066].  

As to claims 9, Yi teaches wherein the internal body image comprises data relating to a magnetic resonance imaging scan[0047].  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 2011/0222081) in view of Dikovsky (U.S. PG Pub. 2020/0384680).




It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yi with Dikovsky since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the system and methods of Yi using well known material in a 3-d printer. 


Claim  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 2011/0222081) in view of Dikovsky (U.S. PG Pub. 2020/0384680) in view of Newman (U.S. PG Pub. 20190099272).





It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yi and Dikovsky with Newman since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the system and methods of Yi using well known material in a 3-d printer. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 2011/0222081) in view of Dikovsky (U.S. PG Pub. 2020/0384680) in view of Huh (U.S. PG Pub. 2017/0229043).





It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yi and Dikovsky with Huh since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the system and methods of Yi using well known material in a 3-d printer. 

Examiner also notes that Yi teaches using magnetic materials [0047].




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 2011/0222081) in view of Dikovsky (U.S. PG Pub. 2020/0384680) in view of Huffman (U.S. PG Pub. 2019/0247170).

Yi teaches most of the claimed invention including a 3-d printer and layering materials, but fails to explicitly point out all the materials that could be used. Furthermore, it would have been obvious to one of skill in the art to include materials (and their concentrations) that are well known in the art for use in a 3-d printer. However, this can also be seen in Huffman [0269].  Furthermore, using these material seems like a design choice since it has been show in the other prior arts that different materials would work substantially well for manufacturing an item in the device.


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yi and Dikovsky with Huffman since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the system and methods of Yi using well known material in a 3-d printer. 

Examiner also notes that Yi teaches using magnetic materials [0047]. Similar to that of claim 15.



.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 2011/0222081) in view of Dikovsky (U.S. PG Pub. 2020/0384680) in view of Ropelato (U.S. PG Pub. 2018/0012517).

Yi, and Dikovsky teach most of the claimed invention, but fail to teach all of claim 17.  However, this is an obvious variation as taught by Ropelato as follows:

As to claim 17, Ropelato teaches wherein the third material comprises a hook and loop fastener (fig. 5).  


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yi, and Dikovsky with Ropelato since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be a model printed by Yi, (Ropelato actually teaches something similar in fig. 4) that uses a hook and loop to connect the model.  






Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. PG Pub. 201/0222081) in view of Pulapura (U.S. PG Pub. 20190030218).

Yi teaches most of the claimed invention including determining product dimensions and composition using multiple layers.  Yi however fails to teach the limitations of claim 20.  However, this is an obvious varation as taught by Pulapura as follows:

As to claim 20, Pulapura teaches wherein the first material comprises titanium and the third material comprises a medication-infiltrated bioresorbable substrate[0063, 0070, 0097, 0120].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the instant applicantion to include the teachings of Pulapaura into the system and methods of Li.  Pulapura teaches that 3d printer can print pharmaceutical material that can aid in healing and pain management of a patient [0121, 0122].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiu (U.S. PG Pub. 2019/0130791) teaches three dimensional printing of a body part. Adams (U.S. PG Pub 2014/0099351) teaches multiple layers with an intervening layer that is an adhesive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119